FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUMBERTO CUENCA,                                 No.   15-72032

              Petitioner,                        Agency No. A070-960-331

 v.
                                                 MEMORANDUM*
JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Humberto Cuenca, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for special rule cancellation


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal under the Nicaraguan Adjustment and Central American Relief Act

(“NACARA”). We dismiss the petition for review.

      To the extent Cuenca meaningfully challenges the agency’s decision to deny

his application for NACARA relief, we lack jurisdiction to review the agency’s

adverse credibility determination and its determination that Cuenca is not eligible

for NACARA relief. See Ixcot v. Holder, 646 F.3d 1202, 1213-14 (9th Cir. 2011)

(the court is precluded from reviewing agency’s factual determination that alien is

ineligible for special rule cancellation of removal under NACARA).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   15-72032